Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 2, 10, 16, and 19-25 have been canceled. Claim 1, 3-9, 11-15, 17-18, and 26 are in pending status.
Response to Arguments
3.	Applicant’s arguments, see pages 6-10 of the remarks, filed on 7/15/22, with respect to the rejection(s) of claim(s) 1 and 26 under Arensmeier have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, due to amendment to the claim a new ground(s) of rejection is made over Arensmeier (US PG Pub: 2014/0266755) in view of Vogel (Pub: 2014/0260597), and further in view of Lush (Pub: 2016/0132816).
				Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-8, 11-14, 17-18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Arensmeier (US PG Pub: 2014/0266755) in view of Vogel (Pub: 2014/0260597), and further in view of Lush (Pub: 2016/0132816).
6.	Regarding claim 1, Arensmeier teaches a maintenance system for use with at least one HVAC system at least one indoor unit and at least one outdoor unit and at least one communication line extends therebetween (e.g., In split HVAC systems with an air handler unit (often, indoors) and a condensing unit (often, outdoors), an air handler monitor module and a condensing monitor module, respectively, can be used. The air handler monitor module and the condensing monitor module may be integrated by the manufacturer of the HVAC system, may be added at the time of the installation of the HVAC system, and/or may be retrofitted to an existing system) (Fig. 2, Para. [0047]), 
	said system including: at least one remotely accessible server (Fig. 2, element 304 as a AHU and 308 as a condensing unit, also element 330 as a remote server) (Refer Para. [0063]-[0075]);
	at least one probe operatively connected to the at least one communication line of the at least one HVAC system and configured to acquire operational data transmitted along the at least one communication line;
	and a communication module operatively connected to the at least one probe and configured to transmit said operational data acquired to said at least one remotely accessible server (e.g., A server of the monitoring system includes a processor and memory, where the memory stores application code that processes data received from the air handler monitor and condensing monitor modules and determines existing and/or impending failures, as described in more detail below. The processor executes this application code and stores received data either in the memory or in other forms of storage, including magnetic storage, optical storage, flash memory storage, etc. While the term server is used in this application, the application is not limited to a single server) (Para. [0175], also refer to Fig. 2, item 346),
	wherein the at least one remotely accessible server includes at least one processor and at least one memory unit and is programmed to: receive and store said operational data acquired for said at least one HVAC system (e.g., A server of the monitoring system includes a processor and memory, where the memory stores application code that processes data received from the air handler monitor and condensing monitor modules and determines existing and/or impending failures, as described in more detail below. The processor executes this application code and stores received data either in the memory or in other forms of storage, including magnetic storage, optical storage, flash memory storage, etc. While the term server is used in this application, the application is not limited to a single server) (Para. [0175]-[0180]);
	identify any operational anomalies by analysing said operational data (e.g., The monitoring system 660 includes a monitoring server 664 which receives data from the air handler monitor module 600 and the thermostat 364 and maintains and verifies network continuity with the air handler monitor module 600. The monitoring server 664 executes various algorithms to identify problems, such as failures or decreased efficiency, and to predict impending faults.) (Para. [0138]).
	Arensmeier does not specifically teach said at least one probe comprising a packet analyser configured to intercept and log the operational data in the form of packets exchanged along the at least one communication line.
	Vogel teaches said at least one probe comprising a packet analyser configured to intercept and log the operational data in the form of packets exchanged along the at least one communication line (e.g., Primary probe transmitter 904 receives data from sensors at ancillary probe transmitter 906, HVAC data from ancillary probe transmitter 906 or other suitable data over serial or parallel communication link 918 and processes the data for transmission over network 914, such as by compiling the data into a predetermined data packet format, by generating the data in response to a query from building automation system 902 or in other suitable manners. Primary probe transmitter 908 receives data from sensors at ancillary probe transmitter 910, HVAC data from ancillary probe transmitter 910 or other suitable data over wireless network 916 and processes the data for transmission over network 914, such as by compiling the data into a predetermined data packet format, by generating the data in response to a query from building automation system 902 or in other suitable manners. Likewise, where suitable, ancillary probe transmitter 912 can communicate directly with building automation system 902 or other suitable systems, such as personal data device. In this manner, building automation system 902 can receive data from individual air monitoring stations or even individual sensors, if desired, and data processing of sensor data for HVAC data can be distributed to local probe transmitters, can also or alternatively be performed centrally at building automation system 902 or other suitable processes can also or alternatively be implemented) (Para. [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Arensmeier and Vogel before him/her, to modify the teachings of Arensmeier to include the teaching of Vogel in order to provides significantly improved flexibility and data availability at significantly lower cost (Vogel: Para. [0019]).
	The combination of Arensmeier and Vogel does not specifically teach designate a tiered maintenance status for said at least one HVAC system selected from a minor maintenance required designation and a major maintenance required designation; and transmit a corresponding tiered maintenance request selected from a minor maintenance request and a major maintenance request to a technician based on the tiered maintenance status designated for said at least one HVAC system.
	Lush teaches designate a tiered maintenance status for said at least one HVAC system selected from a minor maintenance required designation and a major maintenance required designation (e.g., FIG. 3 depicts several different users/service providers/participants 18 (there may be any number of users/service providers/participants using the system) with various skill levels in various service areas. For example, Lee is shown as having an “E2” skill level in HVAC, Kim is shown as having a “P8” skill level in electrical, Joe is shown as having a “P4” skill level in Energy, and Dan is shown as having a “F9” skill level in maintenance, repair, and operations (“MRO”). While only one representative skill level for a given service is depicted for each service provider/participant 18 in FIG. 3, each service provider/participant 8 may have many different skill levels in many different service areas in many different industries associated with the service provider/participant's profile on the system. For example, a general MRO person may be rated with at least a fundamental or proficient skill level in a variety of service areas for maintaining or servicing a variety of devices, systems, etc., but not qualify as an expert in many of the service areas. For example, a general MRO person may be rated to address HVAC issues that F9 skill level or below, but not be qualified for highly specialized HVAC repairs that require, for example, an E2 skill level) (Para. [0081]); 
	and transmit a corresponding tiered maintenance request selected from a minor maintenance request and a major maintenance request to a technician based on the tiered maintenance status designated for said at least one HVAC system (e.g., The message bus may also provide alerts and notifications on at least the “my rhythm” interface, for example, at the notifications bar 3 and the alerts bar 5. The unified workforce platform may analyze messages and/or data associated with messages to determine whether the message requires action or does not require immediate action in response to the message. The unified workforce may provide notifications about messages that do not require action in the notifications bar 3, and provide notifications about messages that do require action in the alerts bar 5. The alerts bar 5 may change colors depending upon the urgency of the alert, e.g., red for high priority alerts that require immediate action, yellow for alerts that are important to act upon but not urgent, green for low-priority or less urgent alerts that can be handled down the road as time permits) (Para. [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having combined teachings of Arensmeier, Vogel and Lush before him/her, to modify the combined teachings of Arensmeier, Vogel to include the teaching of Lush in order to provides  a unified workforce platform that allows for sophisticated work distribution, behavioral modification, and dynamic learning/training (Lush: Para. [0008]).
7.	Regarding claim 3, the combination of Arensmeier, Vogel and Lush teaches the system of claim 1, wherein Arensmeier further teaches the at least one remotely accessible server is in communication with a HVAC system database containing a plurality of individual HVAC system records each corresponding to an individual HVAC system (e.g., A collection of servers, which may together operate to receive and process data from the air handler monitor and condensing monitor modules of multiple buildings) (Para. [0176]).
8.	Regarding claim 4, the combination of Arensmeier, Vogel and Lush teaches the system of claim 1, wherein Arensmeier further teaches the at least one probe passively acquires the operational data transmitted along the at least one communication line of the at least one HVAC system (Para. [0016], [0063]-[0075], Fig. 2, item 322, Fig. 5C).


9.	Regarding claim 5, the combination of Arensmeier, Vogel and Lush teaches system of claim 3, wherein Vogel further teaches the packet analyser is capable of decoding raw data from the operational data intercept in the form of packets exchanged along the at least one communication line of the at least one HVAC system (e.g., Primary probe transmitter 908 receives data from sensors at ancillary probe transmitter 910, HVAC data from ancillary probe transmitter 910 or other suitable data over wireless network 916 and processes the data for transmission over network 914, such as by compiling the data into a predetermined data packet format, by generating the data in response to a query from building automation system 902 or in other suitable manners. Likewise, where suitable, ancillary probe transmitter 912 can communicate directly with building automation system 902 or other suitable systems, such as personal data device. In this manner, building automation system 902 can receive data from individual air monitoring stations or even individual sensors, if desired, and data processing of sensor data for HVAC data can be distributed to local probe transmitters, can also or alternatively be performed centrally at building automation system 902 or other suitable processes can also or alternatively be implemented) (Para. [0039]).
10.	Regarding claim 6, the combination of Arensmeier, Vogel and Lush teaches system of claim 1, wherein Arensmeier further teaches said analysing said operational data includes comparing the operational data received and stored for the at least one HVAC system against pre-set normal operational data for the at least one HVAC system and identifying differences in operating trends to identify any operational anomalies (e.g., Based on measurements from the air handler monitor and condensing monitor modules, the monitoring company can determine whether HVAC components are operating at their peak performance and can advise the customer and the contractor when performance is reduced. This performance reduction may be measured for the system as a whole, such as in terms of efficiency, and/or may be monitored for one or more individual components. In addition, the monitoring system may detect and/or predict failures of one or more components of the system. When a failure is detected, the customer can be notified and potential remediation steps can be taken immediately. For example, components of the HVAC system may be shut down to prevent or minimize damage, such as water damage, to HVAC components. The contractor can also be notified that a service call will be required. Depending on the contractual relationship between the customer and the contractor, the contractor may immediately schedule a service call to the building) (Para. [0051]-[0052]) .
11.	Regarding claim 7, the combination of Arensmeier, Vogel and Lush system of claim 1, wherein Arensmeier further teaches the said analysing said operational data includes comparing said operational data received and stored for the at least one HVAC system against local environmental data for the at least one HVAC system and recognising any operational anomalies (Para. [0067]-[0075]).
12.	Regarding claim 8, the combination of Arensmeier, Vogel and Lush teaches system of claim 1, wherein Arensmeier further teaches said analysing said operational data includes analysis of said operational data received for immediate anomaly indicators (e.g., Specifically, various faults identified based on information from the air handler monitor module 600 may cause the remote monitoring system to adjust temperature set points of the thermostat 364 and/or display warning or alert messages on the thermostat 364) (Para. [0136]).
13.	Regarding claim 11, the combination of Arensmeier, Vogel and Lush teaches system of claim 1, wherein Arensmeier further teaches said minor maintenance required designation is designated when the at least one HVAC system exhibits any one of: a low or high temperature sensor reading for a compressor, an evaporator, a gas pipe and/or a liquid pipe of the at least one HVAC system; and/or a high current sensor reading for a fan located in the at least one indoor unit or at least one outdoor unit of the at least one HVAC system (e.g., At 836, a liquid line temperature sensor is placed on the liquid refrigerant line leading to the evaporator, and a suction line temperature sensor is placed on a suction refrigerant line leading to the compressor. In various implementations, these sensors may be thermally coupled to the respective refrigerant lines using a thermal paste and may be wrapped in an insulating material to minimize the sensors' responsiveness to surrounding air temperature) (Para. [0162]).
14.	Regarding claim 12, the combination of Arensmeier, Vogel and Lush teaches the system of claim 1, wherein Arensmeier further teaches said major maintenance required designation is designated when the at least one HVAC system exhibits any one of being: offline; and non-operational (Para. [0198]-[0199]).
15.	Regarding claim 13, the combination of Arensmeier, Vogel and Lush teaches system of claim 1, wherein Arensmeier further teaches said minor maintenance required designation is further classified into a Level 1 Alert or a Level 2 Alert (e.g., The monitoring server generates a first advisory in response to determining that the failure has occurred in the first component. The review server provides the first advisory to a technician for review) (Para. [0016], [002].
16.	Regarding claim 14, the combination of Arensmeier, Vogel and Lush teaches the system of claim 13, wherein Arensmeier further teaches said at least one HVAC system is designated a Level 1 Alert when the at least one HVAC system exhibits a single minor operational anomaly (e.g., in response to the technician verifying that the failure has occurred in the first component, the review server transmits a first alert) (Para. [0016]).
17.	Regarding claim 17, the combination of Arensmeier, Vogel and Lush teaches the system of claim 1, wherein Arensmeier further teaches said minor maintenance request is transmitted to a technician trained in undertaking minor maintenance responsive action (Refer to Para. [0141], [0189]).
18.	Regarding claim 18, the combination of Arensmeier, Vogel and Lush teaches the system of claim 1, wherein Arensmeier further teaches a said major maintenance request is transmitted to a HVAC qualified technician (e.g., Depending on the severity of the failure, the customer and/or contractor may be advised of relevant factors in determining whether to repair the HVAC system or replace some or all of the components of the HVAC system) (Para. [0054]).
19.	Regarding claim 26, Claim 26 recites a method that implement the system of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 26.				
20.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arensmeier in view of Vogel, Lush and further in view of Nikovski (Pub: 2008/0033674).
21.	Regarding claim 9, the combination of Arensmeier, Vogel and Lush teaches the system of claim 1 but does not specifically teach wherein said analysing said operational data includes training one or more fault detection models to learn patterns of normal operation and patterns of faulty operation for the at least one HVAC system.
	Nikovski teaches wherein said analysing said operational data includes training one or more fault detection models to learn patterns of normal operation and patterns of faulty operation for the at least one HVAC system (e.g., FIG. 1 shows the procedure for constructing a model for detecting HVAC faults according to an embodiment of our invention. We learn regression models 120 from data values relating the external driving conditions (x) 102, e.g., outdoor temperature, humidity, and indoor temperature, to the internal state variables 101 of the HVAC equipment 110. Here, Y 101 represents the measured state variables under normal operating conditions of the HVAC equipment, and x 102 represents the input driving conditions.
[0029] Given these data, the task of the regression step 120 is to determine the function f(x) 103 such that an objective or cost function, e.g., a mean squared error, which measure a goodness of fit, is optimized. This enables us to predict values of the internal state variables (y) 101 under normal operation of the HVAC equipment 110, given the input conditions x 102.
[0030] Such a model can either be local or global. In the local model, such as locally weighted regression (LWR), the training data `closer` to a query have a greater influence on the model than `farther` training data. In the global model, such as polynomial regression, all training data have the same influence on the model) (Para. [0027]-[0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Arensmeier, Vogel, Lush and Nikovski before him/her, to modify the combined teachings of Arensmeier, Vogel, and Lush to include the fault detection model teaching of Nikovski in order to provides a system and a method for detecting and diagnosing faults in HVAC equipment using a regression model constructed using locally weighted regression (Para. [0007]).
22.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arensmeier in view of Vogel, Lush, and further in view of Barton (Pub: 2013/0158714).
23.	Regarding claim 15, the combination of Arensmeier, Vogel and Lush teaches the system of claim 13 but does not specifically teach wherein the said at least one HVAC system is designated a Level 2 Alert when the at least one HVAC system exhibits two or more minor operational anomalies.
	Barton teaches wherein the said at least one HVAC system is designated a Level 2 Alert when the at least one HVAC system exhibits two or more minor operational anomalies (e.g., In some cases, the processor 44 may be programmed to alert the user to a diagnostic fault only after a predetermined number of faults are detected by the processor 44) (predetermined number of fault is interpreted to two or more minor operational anomalies) (Para. [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having combined teachings of Arensmeier, Vogel, Lush and Barton before him/her, to modify the combined teachings of Arensmeier, Vogel, and Lush to include the teaching of Barton in order to indicate to the user that a diagnostic fault has occurred (Para. [0032]).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116